



EXHIBIT 10.4
PROS HOLDINGS, INC.
EXCHANGE AGREEMENT


[ ], 2019
[        ] (the “Undersigned”), for itself and on behalf of the beneficial
owners listed on Exhibit A hereto (the “Accounts”) for whom the Undersigned
holds contractual and investment authority (each Account, as well as the
Undersigned if it is exchanging Outstanding Notes (as defined below) hereunder,
a “Holder”), enters into this Exchange Agreement (this “Agreement”) with PROS
Holdings, Inc., a Delaware corporation (the “Company”), as of the date first
written above whereby the Holders will exchange the Exchanged Notes (as defined
below) for a combination of shares of the common stock, par value $0.001, of the
Company (“Exchange Shares”) and cash (“Exchange Cash” and, together with
Exchange Shares, the “Exchange Consideration”), as set forth on Exhibit A
hereto.
On and subject to the terms hereof, the parties hereto agree as follows:
Article I
Exchange
Section 1.1 Exchange. Upon and subject to the terms set forth in this Agreement,
at the Closing (as defined herein), the Undersigned hereby agrees to cause each
Holder to deliver to the Company the aggregate principal amount of the Company’s
outstanding 2.00% Convertible Senior Notes due 2019 (such principal amount of
notes, the “Outstanding Notes”) specified for such Holder on Exhibit A under the
heading “Exchanged Notes” in exchange for, and the Company hereby agrees to
issue to such Holder, the Exchange Consideration specified for such Holder on
Exhibit A under the heading “Exchange Consideration”, plus an amount in cash
equal to the accrued and unpaid interest in respect of such Holder’s Exchanged
Notes from, and including, the most recent date on which interest thereon was
paid, to the date of Closing, as set forth on Exhibit A (“Accrued Interest”).
The Outstanding Notes delivered to the Company pursuant to the terms of this
Agreement in exchange for the Exchange Consideration are referred to herein as
the “Exchanged Notes.” The transactions contemplated by this Agreement,
including the issuance, delivery and acceptance of the Exchange Consideration
and the exchange and sale of the Exchanged Notes are collectively referred to
herein as the “Transactions.”  
Section 1.2 Closing. Subject to the satisfaction (or waiver by the applicable
parties) of the conditions set forth in Section 4.1 below, the closing of the
Transactions (the “Closing”) will take place at the offices of DLA Piper LLP
(US), counsel to the Company, on [__________], 2019 or on such other date and at
such other place as the parties may agree in writing.
At the Closing, (a) each Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to its Exchanged Notes as specified
on Exhibit A hereto, free and clear of any mortgage, lien, pledge, charge,
security interest, encumbrance, title retention agreement, option, equity or
other adverse claim thereto (collectively, “Liens”), together with any documents
of conveyance or transfer that the Company may deem necessary or desirable to
transfer to and confirm in the Company all right, title and interest in and to
the Exchanged Notes, free and clear of any Liens (no later than 12:00 noon on
the day of Closing), and (b) (i) the Company shall deliver or cause to be
delivered to each Holder the Exchange Cash and the Accrued Interest as specified
on, and pursuant to the wire instructions provided by each Holder on, Exhibit B
hereto, and (ii) the Company shall deliver to each Holder the number of Exchange
Shares specified for such Holder on Exhibit A hereto as specified on, and
pursuant to the delivery instructions provided by each Holder on, Exhibit B
hereto; provided, that the parties acknowledge that the delivery of the Exchange
Shares may be delayed due to procedures and mechanics within the system of The
Depository Trust Company or the New York Stock Exchange (the “NYSE”) (including
the procedures and mechanics regarding the listing of the Exchange Shares on
such exchange) or other events beyond the Company’s control and that such delay
will not be a default under this Agreement so long as the Company is using its
reasonable best efforts to effect the issuance of the Exchange Shares.





--------------------------------------------------------------------------------





For the avoidance of doubt, in the event of any delay in the Closing pursuant to
the prior sentence the Holders shall not be required to deliver the Exchanged
Notes until the Closing occurs. The Company may at any time (whether before,
simultaneously with or after the Closing) deliver Exchange Consideration to one
or more other holders of Outstanding Notes or to other investors (any such
issuances pursuant to agreements dated as of the date hereof, the “Aggregated
Transactions”). The delivery and cancellation of the Exchanged Notes shall be
effected through one-sided Deposit/Withdrawal at Custodian (DWAC) withdrawal
instructions arranged by, and entered on behalf of, the Holders to The
Depository Trust Company (DTC).
Article II
Covenants, Representations and Warranties of the Holders
Each Holder (and, where specified below, the Undersigned) hereby covenants as
follows, and makes the following representations and warranties, each of which
is and shall be true and correct on the date hereof and at the Closing, to the
Company and Goldman Sachs LLP (the “Exchange Agent”), and all such covenants,
representations and warranties shall survive the Closing.
Section 2.1 Power and Authorization. Each of the Undersigned and each Holder is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and the Undersigned has the power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Transactions. If the Undersigned is executing
this Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, (ii) the principal amount of such
Account’s Outstanding Notes and (iii) the number of Exchange Shares to be issued
to such Holder and the amount of Exchange Cash to be delivered to such Holder in
respect of its Exchanged Notes.
Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and constitutes a legal,
valid and binding obligation of the Undersigned, enforceable against the
Undersigned in accordance with its terms, except that such enforcement may be
subject to (a) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally, and (b) general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity (the
“Enforceability Exceptions”). This Agreement and consummation of the
Transactions will not violate, conflict with or result in a breach of or default
under (i) the Undersigned or the applicable Holder’s organizational documents
(or any similar documents governing each Account), (ii) any agreement or
instrument to which the Undersigned or the applicable Holder is a party or by
which the Undersigned or the applicable Holder or any of their respective assets
are bound, or (iii) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Undersigned or the applicable Holder. No
consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Holders of this Agreement and
the consummation of the Transactions.
Section 2.3 Title to the Exchanged Notes. (a) Each Holder is the sole legal and
beneficial owner of the Exchanged Notes (including any Accrued Interest) set
forth opposite its name on Exhibit A hereto; (b) each Holder has good, valid and
marketable title to its Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that such Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker); (c) no Holder has, in whole or in part, except as described in the
preceding clause (b), (i) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of its Exchanged Notes or its rights,
title or interest in or to its Exchanged Notes or (ii) given any person or
entity (other than the Undersigned) any transfer order, power of attorney or
other authority of any nature whatsoever with respect to its Exchanged Notes;
and (d) upon each Holder’s delivery of its Exchanged Notes to the Company
pursuant to the Transactions, such Exchanged Notes shall be free and clear of
all Liens. Such Notes are unrestricted and freely tradeable (including pursuant
to Rule 144 under the Securities Act of 1933) and are free and clear of any
restrictions on transfer.
Section 2.4 Qualified Institutional Buyer. Each Holder is a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act of 1933, as amended (the “Securities Act”). Each Holder is





--------------------------------------------------------------------------------





acquiring the Exchange Shares solely for its own respective account, for
investment purposes, and not with a view to, or for resale in connection with,
any distribution of the Exchange Shares in a manner that would violate the
registration requirements of the Securities Act.
Section 2.5 Full Satisfaction of Obligations under the Notes. Each Holder
acknowledges that upon issuance of the Exchange Consideration, the obligations
of the Company to the Holder under the Exchanged Notes have been satisfied in
full.
Section 2.6 No Affiliates. No Holder is, or has been at any time during the
consecutive three-month period preceding the date hereof, a director, officer or
“affiliate” within the meaning of Rule 144 promulgated under the Securities Act
(an “Affiliate”) of the Company. To each Holder’s knowledge, such Holder did not
acquire any of the Exchanged Notes, directly or indirectly, from an Affiliate of
the Company.
Section 2.7 No Illegal Transactions. Each of the Undersigned and each Holder has
not, directly or indirectly, and no person acting on behalf of or pursuant to
any understanding with it has, disclosed to a third party any information
regarding the Transactions nor engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that the Undersigned
was first contacted by either the Company, the Exchange Agent or any other
person regarding the Aggregated Transactions, this Agreement or an investment in
the Exchange Shares or the Company. Each of the Undersigned and the Holder
covenants that neither it nor any person acting on its behalf or pursuant to any
understanding with it shall disclose to a third party any information regarding
the Transactions or engage, directly or indirectly, in any transactions in the
securities of the Company (including Short Sales) prior to the time the
Aggregated Transactions are publicly disclosed by the Company. “Short Sales”
include all “short sales” as defined in Rule 200 of Regulation SHO promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers. Solely for purposes of this Section
2.7, subject to the Undersigned’s and each Holder’s compliance with their
respective obligations under the U.S. federal securities laws and the
Undersigned’s and such Holder’s respective internal policies, (a) “Undersigned”
and “Holder” shall not be deemed to include any employees, subsidiaries, desks,
groups or Affiliates of the Undersigned or the applicable Holder that are
effectively walled off by appropriate “Fire Wall” information barriers approved
by the Undersigned’s or such Holder’s respective legal or compliance department
(and thus such walled off parties have not been privy to any information
concerning the Aggregated Transactions), and (b) the foregoing representations
and covenants of this Section 2.7 shall not apply to any transaction by or on
behalf of an Account that was effected without the advice or participation of,
or such Account’s receipt of information regarding the Aggregated Transactions
provided by, the Undersigned or the applicable Holder.
Section 2.8 Adequate Information; No Reliance. The Undersigned is a registered
investment adviser with the Securities and Exchange Commission (the “SEC”)
acting on behalf of one or more Holders who are its investment advisory clients.
The Undersigned acknowledges and agrees on behalf of itself and each Holder that
(a) the Undersigned has been furnished with all materials it considers relevant
to making an investment decision to enter into the Transactions and has had the
opportunity to review the Company’s filings and submissions with the Securities
and Exchange Commission (“SEC”), including, without limitation, all information
filed or furnished pursuant to the Exchange Act, (b) the Undersigned has had a
full opportunity to ask questions of the Company concerning the Company, its
business, operations, financial performance, financial condition and prospects
and the terms and conditions of the Transactions, (c) the Undersigned and each
Holder has had the opportunity to consult with their respective accounting, tax,
financial and legal advisors to be able to evaluate the risks involved in the
Transactions and to make an informed investment decision with respect to such
Transactions, (d) each Holder has evaluated the tax and other consequences of
the Transactions and ownership of the Exchange Shares with its tax, accounting
or legal advisors, including the consequences to such Holder of the issuance of
the Exchange Shares with significant original issue discount for U.S. Federal
income tax purposes, (e) neither the Company nor the Exchange Agent is acting as
a fiduciary or financial or investment advisor to the Undersigned or any Holder,
(f) neither the Undersigned nor any Holder is relying, and none of them has
relied, upon any statement, advice (whether accounting, tax, financial, legal or
other), representation or warranty made by the Company or any of its Affiliates
or representatives including, without limitation, the Exchange Agent, except for
(i) the publicly available filings and submissions made by the Company with the
SEC under the





--------------------------------------------------------------------------------





Exchange Act and (ii) the representations and warranties made by the Company in
this Agreement and (g) none of the Exchange Agent, any of its affiliates or any
of its control persons, officers, directors or employees shall be liable to the
Holders in connection with the Transactions. Each of the Undersigned and each
Holder is able to fend for itself in the Transactions; has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Exchange Shares; has the
ability to bear the economic risks of its prospective investment and can afford
the complete loss of such investment; and acknowledges that investment in the
Exchange Shares involves a high degree of risk.
Section 2.9 Taxpayer Information. The Undersigned agrees that it shall obtain
from each Holder and deliver to the Company a complete and accurate IRS Form W-9
or IRS Form W-8BEN, W-8BEN-E or W-8ECI, as appropriate.
Section 2.10 Further Action. The Holder agrees that it shall, upon request,
execute and deliver any additional documents deemed by the Company to be
necessary or desirable to complete the Transactions.
Article III
Covenants, Representations and Warranties of the Company
The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders and the Exchange Agent, and all such
covenants, representations and warranties shall survive the Closing.
Section 3.1 Power and Authorization. The Company is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder and thereunder, and to
consummate the Transactions. No consent, approval, order or authorization of, or
registration, declaration or filing with any governmental entity is required on
the part of the Company in connection with the execution, delivery and
performance by it of this Agreement and the consummation by the Company of the
Transactions, except as may be required under any state or federal securities
laws or that may be obtained after the Closing without penalty or such that
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the financial position or results of operations of
the Company and its subsidiaries, taken as a whole.
Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement and consummation of the Transactions
will not violate, conflict with or result in a breach of or default under (a)
the charter, bylaws or other organizational documents of the Company, (b) any
material agreement or instrument to which the Company is a party or by which the
Company or any of its assets are bound, or (c) any laws, regulations or
governmental or judicial decrees, injunctions or orders applicable to the
Company, except in the case of clauses (b) or (c), where such violations,
conflicts, breaches or defaults would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the financial
position or results of operations of the Company and its subsidiaries, taken as
a whole, or affect the Company’s ability to consummate the Transactions in any
material respect. No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
of this Agreement and the consummation of the Transactions.
Section 3.3 Validity of the Exchange Shares. When delivered to the applicable
Holder pursuant to the Transactions against delivery of the Exchanged Notes
therefor in accordance with the terms of this Agreement, the Exchange Shares
will (i) be validly issued, fully paid and non assessable, (ii) be free and
clear of any Liens, including, claims or rights under any voting trust
agreements, shareholder agreements or other agreements, and (iii) will not be
subject to any preemptive, participation, rights of first refusal or other
similar rights (other than any such rights that will be waived prior to the
Closing). Assuming the accuracy of the Undersigned’s and each Holder’s
representations and warranties hereunder, the Exchange Shares (a) will be issued
in the Transactions exempt from the registration





--------------------------------------------------------------------------------





requirements of the Securities Act pursuant to Section 4(a)(2) of the Securities
Act and (b) will be issued in compliance with all applicable state and federal
laws.
Section 3.4 Listing Approval. At the Closing, the Exchange Shares shall be
approved for listing on the NYSE.
Section 3.6 Disclosure. On or before the first business day following the date
of this Agreement, the Company shall issue a publicly available press release or
file with the SEC a Current Report on Form 8-K disclosing all material terms of
the Aggregated Transactions (to the extent not previously publicly disclosed).
Without the prior written consent of the Undersigned, the Company shall not
disclose the name of the Undersigned or any Holder in any filing or
announcement, unless such disclosure is required by applicable law, rule,
regulation or legal process based on advice of counsel.
Section 3.7 No Litigation. There is no action, lawsuit, arbitration, claim or
proceeding pending or, to the knowledge of the Company, threatened, against the
Company that would reasonably be expected to impede the consummation of the
Transactions.
Article IV
Closing Conditions & Notification
Section 4.1 Conditions to Obligations of the Undersigned, each Holder and the
Company. The obligations of the Undersigned to cause each Holder to deliver the
Exchanged Notes and of the Company to deliver the Exchange Consideration are
subject to: (a) the satisfaction at or prior to the Closing of the condition
precedent that the representations and warranties of the Holders and the Company
contained in Articles II and III, respectively, shall be true and correct as of
the Closing in all material respects with the same effect as though such
representations and warranties had been made as of the Closing and, unless
notice is given pursuant to Section 4.2 below, each of the representations and
warranties contained therein shall be deemed to have been reaffirmed and
confirmed as of the Closing Date; (b) prior to or contemporaneously with the
Closing, the Company shall have completed the closing of that certain issuance
of [___]% convertible notes due [2024] pursuant to an indenture to be entered
into on the Closing Date (the “Indenture”) by and among the Company and
Wilmington Trust, National Association.
Section 4.2 Notification. The Undersigned hereby covenants and agrees to notify
the Company upon the occurrence of any event prior to the Closing that would
cause any representation, warranty, or covenant contained in Article II to be
false or incorrect in any material respect. The Company hereby covenants and
agrees to notify the Undersigned upon the occurrence of any event prior to the
Closing that would cause any representation, warranty, or covenant contained in
Article III to be false or incorrect in any material respect.
Article V
Miscellaneous
Section 5.1 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid). Notices will be deemed to have been given
hereunder when delivered personally, three business days after deposit in the
U.S. mail postage prepaid with return receipt requested and one business day
after deposit postage prepaid with a reputable overnight courier service for
delivery on the next business day. The addresses for any such notices shall be,
unless changed by the applicable Party via notice to the other Parties in
accordance herewith:
If to the Company:
PROS Holdings, Inc.
3100 Main Street, Suite 900
Houston, TX 77002





--------------------------------------------------------------------------------





Attention: General Counsel
With a copy to (which shall not constitute notice):
DLA Piper LLP (US)
550 South Hope Street, Suite 2400,
Los Angeles, CA 92121
Attention: Ann Lawrence
If to the Holders, to the address on the signature page to this Agreement.
Section 5.2 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Transactions embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or Affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
Section 5.3 Assignment; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon the Parties and their successors and assigns. No
party shall assign this Agreement or any rights or obligations hereunder or, in
the case of the Holders, any of the Exchanged Notes held by such Holders,
without the prior written consent of the Company (in the case of assignment by a
Holder) or the applicable Holders (in the case of assignment by the Company);
provided, however, that the Holders may assign their rights and obligations
hereunder and their Exchanged Notes to any other person without the prior
written consent of any other party, so long such other person executes a joinder
to this Agreement by which such other person agrees to be bound by the
obligations of such transferring person under this Agreement.
Section 5.4 Further Assurances. The parties hereto each hereby agree to execute
and deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions, including giving any
further assurances, as any party may reasonably request in connection with the
Transactions contemplated by and in this Agreement. In addition, subject to the
terms and conditions set forth in this Agreement, each of the parties shall use
its reasonable best efforts (subject to, and in accordance with, applicable law)
to take promptly, or to cause to be taken, all actions, and to do promptly, or
to cause to be done, and to assist and to cooperate with the other parties in
doing, all things necessary, proper or advisable under applicable laws to
consummate and make effective the Transactions contemplated hereby, including
the obtaining of all necessary, proper or advisable consents, approvals or
waivers from third parties and the execution and delivery of any additional
instruments reasonably necessary, proper or advisable to consummate the
Transactions contemplated hereby.
Section 5.5 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any non-compliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such non-compliance or breach.
Section 5.6 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the





--------------------------------------------------------------------------------





drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
Section 5.7 Governing Law; Waiver of Jury Trial. This Agreement shall in all
respects be construed in accordance with and governed by the substantive laws of
the State of New York, without reference to its choice of law rules. Each of the
Company and the Undersigned irrevocably waive any and all right to trial by jury
with respect to any legal proceeding arising out of the transactions
contemplated by this Agreement.
Section 5.8 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.
Section 5.8 Third Party Beneficiaries. Nothing herein shall grant to or create
in any person not a party hereto (other than the Exchange Agent), or any such
person’s dependents or heirs, any right to any benefits hereunder, and no such
party shall be entitled to sue any party to this Agreement with respect thereto.
[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
    
PROS HOLDINGS, INC.
 
 
By:
 
Name:
 
Title:
 








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
[LEGAL NAME OF SIGNATOR]:
 
(in its capacities described in the first paragraph hereof)
By:
Name:
Title:








